 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 616 
In the House of Representatives, U. S.,

July 28, 2009
 
RESOLUTION 
Congratulating the Louisiana State University baseball team for winning the 2009 National Collegiate Athletic Association Division I College World Series. 
 
 
Whereas, on June 24, 2009, the Louisiana State University Tigers baseball team completed a remarkable season, winning the 2009 National Collegiate Athletic Association Division I College World Series Championship at the Rosenblatt Stadium in Omaha, Nebraska, by defeating the top ranked University of Texas Longhorns, 11–4;  
Whereas the success of the team was a direct result of the talent and resolve of every player on the Louisiana State University Tigers baseball team, including Buzzy Haydel, Jared Mitchell, Chad Jones, Derek Helenihi, Leon Landry, Grant Dozar, Mikie Mahtook, Wet Delatte, Ryan Byrd, Tyler Hanover, Austin Ross, Sean Ochinko, Ryan Schimpf, DJ LeMahieu, Nicholas Pontiff, Shane Riedie, Johnny Dishon, Matty Ott, Anthony Ranaudo, Daniel Bradshaw, Randy Zeigler, Beau Didier, Louis Coleman, Chris Matulis, Chris McGhee, Micah Gibbs, Blake Dean, Austin Nola, Jordan Nicholson, Nolan Cain, Paul Bertuccini, Ben Alsup, Kevin Farnsworth, and Spencer Mathews;  
Whereas the Louisiana State University Tigers baseball team’s title run included winning 15 of the final 16 games and hitting 13 home runs in 6 College World Series games while averaging more than 8 runs throughout the postseason;  
Whereas the Louisiana State University baseball team completed the year with a 56–17 record, including a 5–1 record in the Southeastern Conference tournament, a 3–0 record in the Regional tournament, a 2–0 record in the Super Regional contest, and a 5–1 record in the College World Series;  
Whereas the 2009 College World Series Championship represents the sixth National Championship for the Louisiana State University Tigers baseball team;  
Whereas the Louisiana State University Tigers baseball team is 6–0 in winner-take-all national championship games;  
Whereas this victory marks the second time the Louisiana State University Tigers baseball team has won the Southeastern Conference regular season title, the SEC tournament title, and the national title in the same year;  
Whereas coach Paul Mainieri successfully led the Louisiana State University Tigers baseball team back to national prominence in only his third year as head coach;  
Whereas Jared Mitchell was named Most Outstanding Player of the College World Series, after hitting .347 with 2 home runs, 7 RBI, two doubles, and a triple;  
Whereas Chad Jones and Jared Mitchell became the first 2 players to win a BCS football championship and a College World Series; and  
Whereas Louisiana State University's national championship spotlights one of the Nation's premier State universities, which is committed to academic and athletic excellence: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the Louisiana State University Tigers baseball team for winning the 2009 College World Series;  
(2)recognizes the achievements of all the players, coaches, and support staff who were instrumental in helping the Louisiana State University baseball team during the 2009 baseball season;  
(3)congratulates the citizens of Louisiana, the Louisiana State University community, and fans of Tiger baseball; and  
(4)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Louisiana State University for appropriate display and distribution to the coaches and members of the 2009 Louisiana State University baseball team.  
 
Lorraine C. Miller,Clerk.
